DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-11) in the reply filed on 11/13/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Accordingly, claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bar to hang clothing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Additionally, the figures are unclear due to scan marks thereon.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOWARD (US 1,940,128) in view of MURPHY et al. (US 2013/0154459 A1) and in view of STARR et al. (US 1,699,766) and in further view of FULTERER (US 6,199,966 B1).
Regarding claims 1, 8 and 9, HOWARD discloses an ironing center assembly comprising a wood (lines 61-62 of page 1) cabinet having a first side (2), a second side 
However, Howard fails to disclose the ironing board comprising a board frame.  Note that the ironing board (18) of HOWARD appears to be a solid piece of material (Fig. 1).  As is old and known in the art in order to reduce the weight of an ironing board, MURPHY discloses an ironing board (35) comprising a board frame (37, 39, 41), a wire deck (43) and a cover (49) (Figures 1 and 4).  It would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the ironing board of HOWARD with a board frame and cover, in light of the teachings of MURPHY, in order to reduce the weight of the ironing board and thus reduce the force(s) acting on the cabinet.  
HOWARD additionally discloses two support legs (25, 25’) each having a first end and a second end, two base brackets (28 and portions of 25, 25’), and an apex bracket (26, 27) (Figures 1-3 and 6).  HOWARD discloses two roller tracks (20, 20’), each having a stopper (30); and a roller frame (19, 21) having a first end and a second end (Figures 1-3 and 6).  HOWARD discloses the two roller tracks (20, 20’) being mounted to the interior side of the first side (2) and to the interior side of the second side (2’) of the cabinet (Figures 1, 2 and 5).  HOWARD discloses the apex bracket (26, 27) being attached to the bottom surface of the ironing board (18) (Figures 1 and 6).

 HOWARD discloses the first end (19) of the roller frame slideably engaging with the two roller tracks (20, 20’) and wherein the stopper (30) limits the upward movement of the roller frame (Figures 1-6).  HOWARD discloses the second end (21 at 22) of the roller frame is attached to the board (Figures 3 and 6).  HOWARD discloses the first end of the two support legs (25, 25’) being attached to the two base brackets (around 28) in a manner that allows the two support legs to pivot at the attachment point (Figures 1, 2 and 6).  HOWARD discloses the second end of the two support legs (25, 25’) are attached to the apex bracket (26, 27) in a manner that allows the two support legs to pivot at the attachment point (Figures 1, 3, 4 and 6).  
HOWARD discloses a latch system comprising a leaf spring (32) with a latch (31) attached to an interior side of the back of the cabinet as shown in figures 1-4 and 6 
HOWARD discloses the cabinet as discussed above.  However, HOWARD fails to disclose the cabinet comprising a top slide, a bottom slide and a stability latch.  Note that sideways-sliding cabinets are considered old and known in the art for space saving purposes (please note the prior art references on the attached PTO-892 for support).  FULTERER teaches a cabinet having a top slide mounted to the exterior side of the top of the cabinet, a bottom slide mounted to the exterior side of the bottom of the cabinet and a stability latch (Figures 8, 9 and 11).  FULTERER discloses the top slide and the bottom slide allowing the cabinet to slide in and out of a larger second cabinet wherein the stability latch stops the cabinet from sliding into the larger second cabinet (Figures 8, 9 and 11).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have incorporated a top slide, a bottom 
Regarding claim 2, HOWARD discloses a heat resistant iron dock (35) attached to the interior surface of the cabinet (attached to 10 which is attached to interior back of cabinet) (Figures 1 and 3).  Because element 35 is an additional ironing board to be used with an iron, it is considered “heat resistant” as claimed.  For future reference please note 38 of US 7,278,229 as noted on the attached PTO-892.    
Regarding claims 6 and 7, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have the first side and the second side of the cabinet of the combination of HOWARD, MURPHY, STARR and FULTERER to have a width of less than 12 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentahly distinct from the prior art device" Gardner v. TEC Syst, Inc,, 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert denied, 469 U.S. 830, 225 USPQ 232 (1984}(MPEP 2144.04 IVA). 
Regarding claims 10 and 11, HOWARD discloses the cabinet being made of wood.  However, note that it is considered old and known in the art for cabinet to be made from other materials such as metal or plastic in order to fit a particular space (aesthetically pleasing).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have made the cabinet of . 

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOWARD (US 1,940,128) in view of MURPHY et al. (US 2013/0154459 A1) and in view of STARR et al. (US 1,699,766) in view of FULTERER (US 6,199,966 B1) and in further view of SMIDT (US 7,062,871).
The combination of HOWARD, MURPHY, STARR and FULTERER teaches an ironing center assembly comprising a cabinet as discussed above.  However, the combination does not disclose the cabinet having at least two shelves and a bar to hang clothing thereon.  SMIDT teaches an ironing center assembly comprising a cabinet (12) wherein the cabinet has a plurality of shelves (14) for holding clothing and/or ironing accessories and a bar (16) to hang clothing thereon (Fig. 1).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided the cabinet of the combination of HOWARD, MURPHY, STARR and FULTERER with at least two shelves and a bar, in light of the teachings of SMIDT, in order to hold additional items such as clothing and/or clothing/ironing accessories.  

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HOWARD (US 1,940,128) in view of MURPHY et al. (US 2013/0154459 A1) and in view of STARR et al. (US 1,699,766) in view of FULTERER (US 6,199,966 B1) and in further view of MILLER et al. (US 3,185,278).


Conclusion
The prior art made of record, as cited on the attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642.  The examiner can normally be reached on 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732